Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 12/10/2021 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 06/09/2020 is a has no priority is acknowledged.
Drawings
3.  	The drawings were received on 06/09/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 06/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 06/09/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 3, 11-12, 18 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20210092605 A1 Drazninet al. (Hereinafter “Draznin").
 	As per claim 1, Draznin teaches a computer-implemented method, comprising: monitoring, via an access control device, a radio frequency (RF) communication that is transmitted by a subscriber device to a base station of a wireless carrier network on a corresponding allocated communication frequency of the wireless carrier network (para [0059-0061]  fig. 5A,B, network device is monitoring the incoming attach request corresponding to wireless carrier network); extracting, at the access control device, a device identifier of the subscriber device from the RF communication that is transmitted by the subscriber device to the base station( para [0059-0061]  fig. 5A,B, extracting the IMSI identifier from the request associated with UE that is transmitted by the subscriber device to the base station); sending, via the access control device, the device identifier to a core network of the wireless carrier network for an indication of whether a subscriber associated with the subscriber device is eligible to access a resource (para [0059-0061]  fig. 5A,B, sending by the network device the network identifier to the core network subscriber associated with the subscriber device is eligible to access a resource); in response to receiving a notification from the core network that the subscriber is eligible to access the resource, determining, at the access control device, whether the subscriber device with the device identifier is permitted to access the resource based at least on device access information stored in an access control database of the access control device (para [0059-0061]  fig. 5A,B, in response to the receiving the notification from the core network regarding the request and associated permission associated to access the resource based at least on device access information stored in an access control database of the access control device );  and granting the subscriber device access to the resource when the device access information indicates that the subscriber device is permitted to access the resource (para [0059-0061] ,[0063] fig. 5A,B, granting the access to the subscriber associated with request subscriber device is permitted to access the resource);. 20210092605
	As per claim 3, Draznin teaches the computer-implemented method of claim 1, wherein the device identifier includes at least one of an International Mobile Subscriber Identity (IMSI), International Mobile Equipment Identity (IMEI), a Mobile Station International Subscriber Directory Number (MSISDN), or a Temporary Mobile Subscriber Identity (TMSI) ( para [0059-0061]  fig. 5A,B, para [0059-0061]  fig. 5A,B, extracting the IMSI identifier from the request associated with UE that is transmitted by the subscriber device to the base station).
	As per claim 11, Draznin teaches one or more non-transitory computer-readable media of an access control device storing computer-executable instructions that upon execution cause the access control device to perform acts comprising: monitoring a radio frequency (RF) communication that is transmitted by a subscriber device to a base station of a wireless carrier network on a corresponding allocated communication frequency of the wireless carrier network (para [0059-0061]  fig. 5A,B, network device is monitoring the incoming attach request corresponding to wireless carrier network );; extracting a device identifier of the subscriber device from the RF communication that is transmitted by the subscriber device to the base station; sending the device identifier to a core network of the wireless carrier network for an indication of whether a subscriber associated with the subscriber device is eligible to access a resource (para [0059-0061]  fig. 5A,B, extracting the IMSI identifier from the request associated with UE that is transmitted by the subscriber device to the base station );; in response to receiving a notification from the core network that the subscriber is eligible to access the resource, determining whether the subscriber device with the device identifier is permitted to access the resource based at least on device access information stored in an access control database of the access control device (para [0059-0061]  fig. 5A,B, in response to the receiving the notification from the core network regarding the request and associated permission associated to access the resource based at least on device access information stored in an access control database of the access control device); and granting the subscriber device access to the resource when the device access information indicates that the subscriber device is permitted to access the resource (para [0059-0061] ,[0063] fig. 5A,B, granting the access to the subscriber associated with request subscriber device is permitted to access the resource );.
	As per claim 12, Draznin teaches the one or more non-transitory computer-readable media of claim 11, wherein the device identifier includes at least one of an International Mobile Subscriber Identity (IMSI), International Mobile Equipment Identity (IMEI), a Mobile Station International Subscriber Directory Number (MSISDN), or a Temporary Mobile Subscriber Identity (TMSI) (para [0059-0061]  fig. 5A,B, para [0059-0061]  fig. 5A,B, extracting the IMSI identifier from the request associated with UE that is transmitted by the subscriber device to the base station ).
 	As per claim 18, Draznin teaches an access control device, comprising: one or more processors; and memory including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising: monitoring a radio frequency (RF) communication that is transmitted by a subscriber device to a base station of a wireless carrier network on a corresponding allocated communication frequency of the wireless carrier network ( para [0059-0061]  fig. 5A,B, network device is monitoring the incoming attach request corresponding to wireless carrier network);; extracting a device identifier of the subscriber device from the RF communication that is transmitted by the subscriber device to the base station (para [0059-0061]  fig. 5A,B, extracting the IMSI identifier from the request associated with UE that is transmitted by the subscriber device to the base station); sending the device identifier to a core network of the wireless carrier network for an indication of whether a subscriber associated with the subscriber device is eligible to access a resource ( para [0059-0061]  fig. 5A,B, sending by the network device the network identifier to the core network subscriber associated with the subscriber device is eligible to access a resource);; in response to receiving a notification from the core network that the subscriber is eligible to access the resource, determining whether the subscriber device with the device identifier is permitted to access the resource based at least on device access information stored in an access control database of the access control device (para [0059-0061]  fig. 5A,B, in response to the receiving the notification from the core network regarding the request and associated permission associated to access the resource based at least on device access information stored in an access control database of the access control device  );; and granting the subscriber device access to the resource when the device access information indicates that the subscriber device is permitted to access the resource (para [0059-0061] ,[0063] fig. 5A,B, granting the access to the subscriber associated with request subscriber device is permitted to access the resource ).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 2,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draznin further view of US PG Pub US 20140337950 A1 to YANG et al (hereinafter YANG).
	As per claim 2, Draznin teaches the computer-implemented method of claim 1, YANG teaches further comprising: hashing, at the access control device, the device identifier of the subscriber device via a hash algorithm to generate a hashed device identifier ( para [0049] , hashing the device  information via hashing algorithm to generate a hash value);; and storing an anonymized device access record that is identified by the hashed device identifier for the access to the resource by the subscriber device to the resource in the access control database (para [0049] , storing an anonymized device access record to the resource by the subscriber device to the resource in the access control database).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Draznin by hashing, at the access control device, the device identifier of the subscriber device via a hash algorithm to generate a hashed device identifier and storing an anonymized device access record that is identified by the hashed device identifier for the access to the resource by the subscriber device to the resource in the access control database as suggested by YANG, this modification would benefit   Draznin for enabling a security mechanism  in a mobile communication access methods.
	As per claim 4, Draznin teaches the computer-implemented method of claim 1, YANG teaches wherein the determining includes: hashing the device identifier via a hash algorithm to generate a hashed device identifier (para [0049], a hash algorithm to generate a hashed device identifier  );; and comparing the hashed device identifier to one or more anonymized device access records that are identified by one or more corresponding hashed device identifiers to determine whether the subscriber device is permitted to access the resource (para [0049], comparing the hashed device identifier to one or more anonymized device access records that are identified by one or more corresponding hashed device identifiers).
 	Examiner supplies the same rationale as supplied in claim 2.
 	Claim(s)  5-10, 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draznin further view of US PG Pub US 20210233073 A1 to ENE et al (hereinafter ENE).
	As per claim 5, Draznin teaches the computer-implemented method of claim 1, ENE teaches wherein the device access information includes one or more access rules that restrict the subscriber device to a predetermined number of accesses to the resource in a predetermined time period, dictate that a limited number of subscriber devices are able to access a resource in a designated time period, or dictate that the subscriber device is only allowed to access the resource at one or more of a specific date or a specific time (para [0094-0095],, when the user close to a particular scanner on specific time during the time when mobile is close to the WLAN router and the device access information includes for authorization);. 20210233073
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Draznin by the device access information includes one or more access rules that restrict the subscriber device to a predetermined number of accesses to the resource in a predetermined time period, dictate that a limited number of subscriber devices are able to access a resource in a designated time period, or dictate that the subscriber device is only allowed to access the resource at one or more of a specific date or a specific time as suggested by ENE, this modification would benefit   Draznin for efficient data communication mechanism in a mobile communication access methods.
	As per claim 6, Draznin teaches the computer-implemented method of claim 1, ENE teaches wherein the granting the subscriber device access includes actuating an access control barrier to permit the subscriber device entry to a venue, providing an application on the subscriber device with access to an online resource, or authorizing the application on the subscriber device to perform a purchase transaction (para [0063], a single token may also represent a numerical range and be used to authorize access distinct enterprise network resources 140 which are related in some manner). 	Examiner supplies the same rationale as supplied in claim 5.
As per claim 7, Draznin teaches the computer-implemented method of claim 6, ENE teaches wherein the authorizing includes authorizing the application to perform a purchase transaction using a subscriber account that the subscriber established with a mobile network operator (MNO) that operates the wireless carrier network (para [0094-0095],, authorizing including application to perform transaction using the identification of the received inputs  established with a mobile network operator (MNO) that operates the wireless carrier network for entering the location).
Examiner supplies the same rationale as supplied in claim 5.
	As per claim 8, Draznin teaches the computer-implemented method of claim 1, ENE teaches wherein the granting includes granting the subscriber device access to the resource when the subscriber device is located within a predetermined range of the access control device (para [0094-0095],, granting includes when UE devices is near to the enterprise network resource when the subscriber device is located such as closeness to the WLAN router).
	Examiner supplies the same rationale as supplied in claim 5.	
 	As per claim 9, Draznin teaches the computer-implemented method of claim 8, ENE teaches wherein the subscriber device is determined to be within a predetermined range when a communication signal robustness value of the RF communication transmitted by the subscriber device exceeds a corresponding value threshold (para [0094-0095], when the user device is close to the Wifi router and sensing device within a predetermined range transmitted by the subscriber device exceeds a corresponding value threshold corresponding to the WLAN router);.
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 10, Draznin teaches the computer-implemented method of claim 8, ENE teaches wherein the access control device is a low-powered network cell of the wireless carrier network, and wherein the subscriber device is determined to be within a predetermined range when the subscriber device transitions from being connected to a base station to being connected to the access control device  (para [0094-0095],, access control device is a low wireless router in the wireless network and subscriber device is determined to be within a predetermined range when the subscriber device transitions from being connected to a base station to being connected to the access control device).
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 13, Draznin teaches the one or more non-transitory computer-readable media of claim 11, ENE teaches wherein the device access information include one or more access rules that restrict the subscriber device to a predetermined number of accesses to the resource in a predetermined time period, dictate that a limited number of subscriber devices are able to access the resource in a designated time period, or dictate that the subscriber device is only allowed to access the resource at one or more of a specific date or a specific time (para [0094-0095],, when the user close to a particular scanner on specific time during the time when mobile is close to the WLAN router and the device access information includes for authorization);.
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 14, Draznin teaches the one or more non-transitory computer-readable media of claim 11 , ENE teaches  wherein the granting the subscriber device access includes actuating an access control barrier to permit the subscriber device entry to a venue, providing an application on the subscriber device with access to an online resource, or authorizing the application on the subscriber device to perform a purchase transaction ( para [0063], a single token may also represent a numerical range and be used to authorize access distinct enterprise network resources 140 which are related in some manner);.
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 15, Draznin teaches the one or more non-transitory computer-readable media of claim 11, ENE teaches  wherein the granting includes granting the subscriber device access to the resource when the subscriber device is located within a predetermined range of the access control device (para [0094-0095],, granting includes when UE devices is near to the enterprise network resource when the subscriber device is located such as closeness to the WLAN router).
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 16, Draznin teaches the one or more non-transitory computer-readable media of claim 15, ENE teaches  wherein the subscriber device is determined to be within a predetermined range when a communication signal robustness value of the RF communication transmitted by the subscriber device exceeds a corresponding value threshold (para [0094-0095], when the user device is close to the Wifi router and sensing device within a predetermined range transmitted by the subscriber device exceeds a corresponding value threshold corresponding to the WLAN router);.
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 17, Draznin teaches the one or more non-transitory computer-readable media of claim 15, ENE teaches  wherein the access control device is a low-powered network cell of the wireless carrier network, and wherein the subscriber device is determined to be within a predetermined range when the subscriber device transitions from being connected to a base station to being connected to the access control device (para [0094-0095],, granting includes when UE devices is near to the enterprise network resource when the subscriber device is located such as closeness to the WLAN router).
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 19, Draznin teaches the access control device of claim 18, ENE teaches wherein the granting the subscriber device access includes actuating an access control barrier to permit the subscriber device entry to a venue, providing an application on the subscriber device with access to an online resource, or authorizing the application on the subscriber device to perform a purchase transaction (para [0063], a single token may also represent a numerical range and be used to authorize access distinct enterprise network resources 140 which are related in some manner).
	Examiner supplies the same rationale as supplied in claim 5.
	As per claim 20, Draznin teaches the access control device of claim 18, ENE teaches wherein the device access information includes one or more access rules that restrict the subscriber device to a predetermined number of accesses to the resource in a predetermined time period, dictate that a limited number of subscriber devices are able to access the resource in a designated time period, or dictate that the subscriber device is only allowed to access the resource at one or more of a specific date or a specific time (para [0094-0095],, when the user close to a particular scanner on specific time during the time when mobile is close to the WLAN router and the device access information includes for authorization).
	Examiner supplies the same rationale as supplied in claim 5.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20130198551 A1; US Patent Publication US 20170124303  A1,   US Patent Publication US 20180182491 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467